Citation Nr: 1547482	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg disability.  

2.  Entitlement to service connection for a right shoulder disability.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

5.  Entitlement to service connection for hearing loss.  

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973.  

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision dated January 2011, in which the RO, inter alia, denied service connection for all claims.  The Veteran filed a notice of disagreement in December 2011.  The RO issued a statement of the case (SOC) in April 2014, and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2014.  

With respect to the Veteran's claim for service connection for PTSD, the Board notes that, although the Veteran filed a claim specifically for PTSD, the evidence of record reflects psychiatric diagnoses other than PTSD, to include depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In other words, VA must consider any psychiatric diagnosis raised by the record.  Thus, consistent with the evidence of record, and Clemons, the Board has expanded the claim, as indicated on the title page.  

The Board notes that additional VA treatment records were associated with the claims file after the April 2014 SOC.  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, it is subject to initial review by the Board unless the Veteran explicitly requests Agency of Original Jurisdiction (AOJ) consideration.  In the instant case, the Veteran's substantive appeal was received in May 2014, and he has not requested initial AOJ consideration of the evidence.  As such, a waiver of initial AOJ consideration is not required.  The Board accepts the additionally-received evidence for inclusion in the record.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) paperless claims processing system.  Additionally, the Veteran has a Virtual VA paperless, electronic file associated with his claims.  Both files have been reviewed in connection with these claims.

The Board's decision on the claims for service connection for a right leg disability and right shoulder disability is set forth below.  The claims for service connection for PTSD and a low back disability are addressed in the remand following the order; these matters are being remanded to the AOJ.  The remand also addresses the issues identified as items 5 and 6 on the title page-for which the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  The Veteran does not currently have, and at no point pertinent to his February 2010 claim has had, a right leg disability.  

3.  While the Veteran has a current diagnosis of a right shoulder disability, there is no evidence of an in-service injury, disease, or event, no credible evidence of a shoulder disability many years after service, and no evidence or opinion of record suggesting a nexus between the Veteran's current disability and his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2015).  

2.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter received by the Veteran in March 2010, sent prior to the initial unfavorable decision issued in January 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, service treatment records as well as post-service VA treatment records and VA examinations and opinions were obtained and considered.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.  

The Board further notes in particular that the September 2010 VA examinations and opinions are adequate for adjudication of the claims for service connection for a right leg disability and a right shoulder disability.  The reports of examination document the examiner's interview with the Veteran, review of the record, and full examination results, all of which provided the basis for the opinions expressed therein.  While the examiner did not provide a nexus opinion with respect to the Veteran's right leg disability, such was not necessary, as no right leg disability was found on examination.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Certain chronic diseases, to include arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101; 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A layperson is competent to report that about which he or she has personal knowledge, to include the occurrence of an injury, and his or her own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board must assess the credibility and weight to be given to evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, in assessing the credibility of lay assertions, such reports must be weighed against medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


A.  Right Leg Disability

The Veteran contends that he currently has a right leg disability, which began in service as a result of being pinned between a wall and an engine that he was trying to stop from rolling.  

The Veteran's service treatment records document a November 1972 complaint of the right leg giving out.  The Veteran reported that he had a history of the same problem, though nothing was reported in his records.  The Veteran was found to have a soft tissue injury at that time.  The Veteran's medical history report upon his separation from service was silent for any complaints, findings or diagnosis related to a right leg disability.  

Post-service clinical records dated September 2010 document multiple episodes of right leg giving out, causing falls.  Lower extremity muscle tightness was noted.  In March 2011, the Veteran reported that pain from his back radiated into his right lower extremity.  

A September 2010 VA examination report documented normal findings with respect to the Veteran's right lower extremity.  The VA examiner noted no current right leg condition was found.  The examiner noted that while the Veteran described radicular symptoms with respect to his right leg, there was no sign of neuropathy or radiculopathy on examination.  

In this case, considering the pertinent evidence of record in light of the governing legal authority, the Board finds that the claim for service connection must be denied.  

As for the matter of current disability, the Board notes that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files a claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, the Board notes that there is no documented, post-service diagnosis with respect to the Veteran's right leg.  The Veteran's post-service treatment records are silent of any such diagnosis.  Moreover, the September 2010 VA examiner explicitly found that there was no current right leg disability.  The competent medical evidence does not support a finding of current, chronic right leg disability, as claimed.  To the extent that the Veteran has asserted that he had an in-service injury and has experienced symptoms since service, which he is certainly competent to assert, symptoms, alone, without underlying pathology, are not sufficient to establish a disability for which service connection can be awarded.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Fuethermore, as for any direct assertions by the Veteran that he currently has a right leg disability or has had the disability at some point pertinent to his claim, and/or that there exists a medical relationship between any such disability and service, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The matters of diagnosis and etiology here at issue are ones within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While it is error to categorically reject layperson evidence as to diagnosis or etiology as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

Here, the matter of whether the Veteran has a current right leg disability-and, if shown, whether any such disability is related to service-are each matters within the realm of knowledge of a layperson; rather, such are complex questions that require education, training, and expertise for resolution.  Id.  As the Veteran is not shown to be other than a layperson without appropriate education, training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on any complex medical matter upon which this claim turns.  Hence, the lay assertions in this regard have no probative value.  

For all the foregoing reasons, the claim for service connection for a right leg disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


B.  Right Shoulder Disability

The Veteran contends that he injured his right shoulder in service when pinned between a wall and an engine, as described above.  

Considering the evidence of records in light of the governing legal authority, the Board finds that the claim for service connection for a right shoulder disability must be denied on the basis of no nexus between the Veteran's current disability and his military service.  

Private treatment records dated in January 2008 note a right shoulder partial rotator cuff tear with impingement, which was due to a work-related injury.  The September 2010 VA examiner noted a diagnosis of right shoulder degenerative changes with spurs inferior glenoid margin, inferior acromion, and lateral clavicle with possible calcification supraspinatus tendon.  

The above-cited evidence clearly documents that the Veteran has a right shoulder disability.  However, there is no competent, credible, or probative evidence whatsoever to support a finding that there exists a medical nexus between the Veteran's current disability and his military service.  

Initially, the Board notes that there is no documented evidence that the Veteran suffered from a right shoulder disability in service as alleged.  The Veteran's service treatment records reflect no complaints, findings, or diagnoses relating to the right shoulder.  While the Veteran was treated for back pain in November 1972, at which time he reported being pinned by the engine, no symptoms or diagnosis related to the right shoulder was noted as a result of that incident.  While the Veteran reports his right shoulder was injured following being pinned by the engine, his service treatment records, which appear to be complete, contain no such record.  Additionally, a separation medical examination and report of medical history dated in September 1972 did not contain any complaints, findings, or diagnoses related to the right shoulder.  These facts tend to diminish the Veteran's credibility in reporting an in-service injury to the right shoulder.  

Even if the Board was to accept as credible the Veteran's assertions of experiencing a right shoulder injury in service, there is no medical indication whatsoever that even suggests that there exists a medical nexus between his current right shoulder disability and his military service.  

Initially, the Board finds that service connection may not be awarded on a presumptive basis as a chronic disease pursuant to 38 C.F.R. § 3.309(a).  While the Veteran asserts that he has experienced right shoulder symptoms since leaving service, his September 1972 separation examination indicated no such symptoms or complaints.  Furthermore, the Veteran did not seek treatment for his right shoulder until January 2008, thirty-five years after leaving service, as the result of a work injury at that time.  The Board notes that the passage of many years between discharge from active service and medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, the Veteran's normal examination at the time of discharge from service and the lack of treatment for the right shoulder until 2008 preponderates against an awarding of service connection on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  

Furthermore, the competent, probative opinion evidence of record does not support a finding that the Veteran's right shoulder disability is due to his military service.  Rather, the only medical opinion to address the etiology of the current right shoulder disability weighs against the claim.  In this regard, the September 2010 VA examiner opined that the Veteran's current right shoulder disability is more likely related to a post-service work injury and not to his military service.  The examiner noted no right shoulder disability during service or in proximity to service.  The examiner noted that the Veteran first complained of a right shoulder disability in January 2008, many years after service.  

As the examiner's opinion was based on a full review of the record and consideration of the Veteran's medical history and assertions, and supported by clearly-stated rationale, the Board accepts this opinion as highly probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). (holding generally that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, and that the weight to be attached to medical opinions is within the province of the Board).  Notably, neither the Veteran nor his representative has presented or even alluded to the existence of any contrary medical opinion (i.e., one that actually supports the claim).  

Finally, to whatever extent the Veteran attempts to establish a medical nexus between his current right shoulder disability and his military service on the basis of his own lay assertions, such attempt must fail.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to address the etiology of such a disability, and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  As discussed in the above section, while it is error to categorically reject layperson nexus evidence as incompetent, the Board may consider the factors of a particular case, to include the complexity of the question to be determined, in deciding the layperson's competence.  See Jandreau, supra; Davidson, supra.  Here, the matter of whether the Veteran's current right shoulder disability is etiologically-related to his military service-the matter upon which this claim turns-is not a matter within the realm of knowledge of a layperson, but a complex question that requires education, training and expertise.  As the Veteran's lay assertions in this regard have no probative value, he can neither support his claim, nor counter the probative opinion of record on the basis of lay assertions, alone.  

Accordingly, although the Veteran has been found to have a current right shoulder disability, competent, probative evidence indicates that such disability is not medically related to service. Thus, service connection for a right shoulder disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right leg disability is denied.  

Service connection for a right shoulder disability is denied.  



REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.  

The current record does not clearly resolve questions as to current psychiatric diagnosis(es), and etiology of any such current diagnosis(es).  In this regard, the Veteran underwent VA psychiatric examinations in September 2010 and March 2014.  The VA examiners found the Veteran did not have a current diagnosis of PTSD.  The VA examiners also found no other psychiatric diagnoses.  The Board notes, however, that the Veteran's VA treatment records, specifically dated in November 2010, indicate that the Veteran has a diagnosis of depression.  

Also of record are a letter and questionnaire, dated in February 2013, by a private psychologist.  The private psychologist found a diagnosis of PTSD and that the Veteran's PTSD symptoms developed as a direct result of the traumas he experienced while serving in Vietnam.  The private psychologist did not note any other psychiatric diagnoses.  

The Board finds that the private psychologist's findings were based solely on an interview with the Veteran on that particular day and without regard to his medical history as documented in his medical records.  The private psychologist did not provide a discussion as to whether, and how, the diagnostic criteria for that disability are met.  

Under these circumstances, the Board finds that further medical findings and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-are needed to resolve the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's low back claim, the Board finds that the September 2010 VA opinion of record is inadequate, as it is based on incorrect facts.  In this regard, the VA examiner noted that there were no records of a lower back problem in the Veteran's service treatment records.  However, the Board notes that in November 1972, the Veteran reported that he had been pinned between a wall and engine.  He reported back pain at that time.  

Under these circumstances, the Board finds that further examination to obtain medical findings and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-is needed to resolve the claim for service connection for a low back disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon, supra.  

Therefore, the AOJ should arrange for the Veteran to undergo appropriate VA examinations for his acquired psychiatric disorder, to include PTSD and depression, and his low back disability.  The Veteran is hereby notified that failure to report to the scheduled examination(s), without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655(a),(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo the requested examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

With respect to VA treatment records, the claims file currently includes treatment records from the VA Medical Center (VAMC) in Salisbury, North Carolina dated through May 2015.  Thus, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Salisbury VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran not previously of record, to include records dated since May 2015, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

In this regard, VA treatment records dated in March 2012 noted that the Veteran was seeking treatment for his low back disability from a private back specialist.  These records have not been obtained and associated with the claims file.  Thus, the AOJ should specifically request information and authorization with respect to this treatment.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication.  

Finally, the Board notes that review of the claims file reveals that, in the January 2011 rating decision, the RO denied service connection for hearing loss and tinnitus.  The Veteran filed a notice of disagreement in January 2011 with respect to the denial of these claims.  In a February 2011 statement, the Veteran requested that his claims be reconsidered, which was accomplished in a December 2011 rating decision, which continued to deny the hearing loss and tinnitus claims.  While the Veteran filed further disagreement in December 2011 as to the other issues on appeal, he did not include hearing loss and tinnitus at that time.  

Nonetheless, the Board finds that the January 2011 rating decision was still then on appeal with respect to all claims denied, and the Veteran subsequently submitted additional private treatment records with respect to hearing loss and tinnitus, indicating that he believed these claims to still be on appeal.  However, the RO has not yet issued an SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his attorney an SOC on the claims for service connection for hearing loss and tinnitus, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal as to these issues.  

The Veteran and his attorney are hereby reminded that to obtain appellate review of the above-noted matters, a timely appeal must be perfected within 60 days of the issuance of the SOC.  

2.  Obtain from the Salisbury VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records-to include private treatment records from a back specialist as noted in March 2012.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by a psychiatrist or psychologist.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should specifically address whether the Veteran meets-or at any time pertinent to the current February 2010 claim, has met-the diagnostic criteria for PTSD as a result of fear associated with in-service events, to include exposure to mortar and rocket attacks, and transporting dead bodies consistent with 38 C.F.R. § 3.304(f)(3).  The examiner must consider the February 2013 letter and questionnaire from the Veteran's private psychologist noting a service-related PTSD diagnosis.  

If a diagnosis of PTSD resulting from any identified stressor(s) is deemed appropriate, the examiner should fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms.  

The examiner should also clearly indicate whether the Veteran currently has, or has had during any time pertinent to the current appeal, any acquired psychiatric disorder other than PTSD, to include depression.  

If so, for each such diagnosed disorder, the examiner should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is the result of or related to his military service, to include exposure to mortar and rocket attacks and transporting the wounded as well as dead bodies.  

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions-to include the Veteran's assertions as to the onset, nature, and continuity of psychiatric symptoms.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his low back by an appropriate physician.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner must provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current low back disability had its onset during, or is otherwise medically related to, the Veteran's military service, to include back pain noted in his service treatment records following an incident in which he was pinned between a wall and engine.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions-to the include the Veteran's competent assertions as to onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority.   

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


